 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 267 
In the House of Representatives, U. S.,

March 15, 2010
 
RESOLUTION 
Recognizing the cultural and historical significance of Nowruz, expressing appreciation to Iranian-Americans for their contributions to society, and wishing Iranian-Americans and the people of Iran a prosperous new year. 
 
 
Whereas Nowruz marks the traditional Iranian New Year, which originated in ancient Persia, and dates back more than 3,000 years; 
Whereas Nowruz, meaning a “New Day”, occurs on the vernal equinox and celebrates the arrival of spring; 
Whereas Nowruz symbolizes a time of renewal and community, it harkens the departure from the trials and tribulations of the previous year and brings hope for the New Year; 
Whereas Nowruz is celebrated by nearly 300,000,000 Iranians and other peoples all over the world, including in the United States, Iran, and other countries in Central Asia, South Asia, Caucasus, Crimea, and Balkan Regions; 
Whereas Nowruz is celebrated by more than 1,000,000 Iranian-Americans of all backgrounds, including those with Baha’i, Christian, Jewish, Muslim, Zoroastrian, and non-religious backgrounds; 
Whereas the people of Iran have a long history of celebrating Nowruz and are congratulated for their bringing in of the New Year; 
Whereas Nowruz embodies the tradition that each individual’s thinking, speaking, and conduct should always be virtuous, and the ideal of compassion for our fellow human beings regardless of ethnicity or religion, and symbolizes a time of renewal and community; 
Whereas the United States is a melting pot of ethnicities and religion and Nowruz contributes the richness of American culture and is consistent with our founding principles of peace and prosperity for all; 
Whereas in 539 B.C., Cyrus the Great established one of the earliest charters on human rights, which abolished slavery and allowed for freedom of religion, and this marker in Iranian history has had significant impact on the respect for human rights that Iranian-Americans carry today; 
Whereas Nowruz serves to remind the United States of the many noteworthy and lasting contributions of Iranian-Americans to the social and economic fabric of society in the United States; 
Whereas Iranian-Americans continue to make contributions in all sectors of American public life, including as government, military, and law enforcement officials working to uphold the Constitution of the United States and to protect all people in the United States; 
Whereas Iranian-Americans are vibrant, peaceful, and law-abiding citizens, many of whom are Baha'i, Christian, Jewish, Muslim, and Zoroastrian faiths; and 
Whereas the Iranian-American community continues to enrich the tapestry of the diversity in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the cultural and historical significance of Nowruz; 
(2)expresses its appreciation for the contributions of Iranian-Americans to society in the United States in observance of Nowruz; and 
(3)wishes Iranian-Americans and the people of Iran and all those who observe this holiday a prosperous new year. 
 
Lorraine C. Miller,Clerk.
